Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on October 20, 2006 1933 Act File No. 333-44010 1940 Act File No. 811-10067 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 8 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 11 x EATON VANCE VARIABLE TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on November 22, 2006 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x This post effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 8 ("Amendment") to the Registration Statement on Form N-1A for Eaton Vance Variable Trust is being filed for the purpose of extending the effective date of Post-Effective Amendment No. 7 from October 23, 2006 to November 22, 2006. This Amendment incorporates by reference the prospectus of Eaton Vance VT Large-Cap Value Fund and the related Statement of Additional Information contained in Post-Effective Amendment No. 7 as filed with the U.S. Securities and Exchange Commission on August 7, 2006 (Accession No. 0000940394-06-000697). C-1 PART C - OTHER INFORMATION Item 23. Exhibits (with inapplicable items omitted) (a) (1) Declaration of Trust dated August 14, 2000, filed as Exhibit (a) to the Trusts Registration Statement filed on August 17, 2000 (Accession No. 0000950156-00-000565) and incorporated herein by reference. (2) Amendment and Restatement of Establishment and Designation of Series of Shares of Beneficial Interest, Without Part Value dated August 7, 2006 filed as Exhibit (a)(2) to the Trusts Post Effective Amendment No. 7 filed on August 7, 2006 (Accession No. 0000940394- 06-000697) and incorporated herein by reference. (b) (1) By-Laws dated August 14, 2000 filed as Exhibit (b) to the Trusts Registration Statement filed on August 17, 2000 (Accession No. 0000950156-00-000565) and incorporated herein by reference. (2) Amendment to By-Laws of Eaton Vance Variable Trust dated June 18, 2002 filed as Exhibit (b)(1)(2) to the Trusts Post-Effective Amendment No. 3 filed on March 28, 2004 (Accession No. 0000940394-04-000427) and incorporated herein by reference. (3) Amendment to By-Laws of Eaton Vance Variable Trust dated February 7, 2005 filed as Exhibit (b)(4) to the Trusts Post-Effective Amendment No. 5 filed on April 29, 2005 (Accession No. 0000940394-05-000448 and incorporated herein by reference. (c) Reference is made to Item 23(a) and 23(b) above. (d) (1) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance VT Income Fund of Boston dated August 14, 2000 filed as Exhibit (d)(1) to the Trusts Pre-Effective Amendment No. 2 filed on November 17, 2000 (Accession No. 0000950156-00-000565) and incorporated herein by reference. (2) Investment Advisory Agreement with Eaton Vance Management and Lloyd George Investment Management (Bermuda) Limited dated August 14, 2000 for Eaton Vance VT Information Age Fund filed as Exhibit (d)(2) to the Trusts Pre-Effective Amendment No. 2 filed on November 17, 2000 (Accession No. 0000950156-00-000565) and incorporated herein by reference. (3) Investment Advisory Agreement with OrbiMed Advisors, Inc. for Eaton Vance VT Worldwide Health Sciences Fund dated August 14, 2000 filed as Exhibit (d)(3) to Post-Effective Amendment No. 1 filed on April 29, 2002 (Accession No. 0000940394-02-000271) and incorporated herein by reference. (4) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance VT Floating-Rate Income Fund dated December 11, 2000 filed as Exhibit (d)(4) to the Trusts Pre- Effective Amendment No. 3 filed February 16, 2001 (Accession No. 0000950156-01-000095) and incorporated herein by reference. (5) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance VT Large- Cap Value Fund to be filed by amendment. C-2 (e) (1) (a) Distribution Agreement between Eaton Vance Variable Trust (on behalf of each of its series listed in Schedule A attached) and Eaton Vance Distributors, Inc. dated August 14, 2000 filed as Exhibit (e)(1) to the Trusts Pre-Effective Amendment No. 2 filed on November 17, 2000 (Accession No. 0000950156-00-000565) and incorporated herein by reference. (b) Schedule A effective August 7, 2006 to Distribution Agreement dated August 14, 2000 filed as Exhibit (1)(b) to the Trusts Post Effective Amendment No. 7 filed on August 7, 2006 (Accession No. 0000940394-06-000697) and incorporated herein by reference. (2) Agreement between Eaton Vance Distributors, Inc. and OrbiMed Advisors, Inc. dated August 14, 2000 filed as Exhibit (e)(2) to the Trusts Pre-Effective Amendment No. 2 filed on November 17, 2000 (Accession No. 0000950156-00-000565) and incorporated herein by reference. (g) (1) Custodian Agreement with Investors Bank & Trust Company dated November 7, 1994 filed as Exhibit (8) to Post-Effective Amendment No. 59 to the Registration Statement of Eaton Vance Growth Trust (File Nos. 2-22019, 811-01241)(Accession No. 0000950156-95-000600) and incorporated herein by reference. (2) Amendment to Custodian Agreement with Investors Bank & Trust Company dated November 20, 1995 filed as Exhibit (8)(b) to Post-Effective Amendment No. 61 to the Registration Statement of Eaton Vance Growth Trust (File Nos. 2-22019, 811-01241) (Accession No. 0000950156-95-000833) and incorporated herein by reference. (3) Amendment to Master Custodian Agreement with Investors Bank & Trust Company dated December 21, 1998 filed as Exhibit (g)(3) to the Registration Statement of Eaton Vance Municipals Trust (File Nos. 33-572, 811-4409) (Accession No. 0000950156-99-000050) and incorporated herein by reference. (4) Extension Agreement dated August 31, 2000 to Master Custodian Agreement with Investors Bank & Trust Company filed as Exhibit (g)(4) to Post-Effective Amendment No. 85 of Eaton Vance Municipals Trust (File Nos. 33-572, 811-4409) filed January 23, 2001 (Accession No. 0000940394-01-500027) and incorporated herein by reference. (5) Delegation Agreement dated December 11, 2000 with Investors Bank & Trust Company filed as Exhibit (j)(e) to the Eaton Vance Prime Rate Reserves N-2, File No. 333-32276, 811-05808, Amendment No. 5, filed April 3, 2001 (Accession No. 0000940394-01-500125) and incorporated herein by reference. (h) (1) (a) Administrative Services Agreement between Eaton Vance Variable Trust (on behalf of each of its series listed on Schedule A attached) and Eaton Vance Management dated August 14, 2000 filed as Exhibit (h)(1) to the Trusts Pre-Effective Amendment No. 2 filed on November 17, 2000 (Accession No. 0000950156-00-000565) and incorporated herein by reference. (b) Schedule A to Administrative Services Agreement dated August 14, 2000 to be filed by amendment. (2) Form of Participation Agreement filed as Exhibit (h)(3) to the Trusts Pre-Effective Amendment No. 2 filed on November 17, 2000 (Accession No. 0000950156-00-000565) and incorporated herein by reference. C-3 (3) (a) Transfer Agency and Service Agreement dated February 15, 2001 filed as Exhibit (h)(4)(a) to the Trusts Post-Effective Amendment No. 3 filed on March 28, 2004 (Accession No. 0000940394-04-000427) and incorporated herein by reference. (b) Appendix A effective August 7, 2006 to Transfer Agency and Service Agreement dated February 15, 2001 filed as Exhibit (h)(3)(b) to the Trusts Post Effective Amendment No. 7 filed on August 7, 2006 (Accession No. 0000940394-06-000697) and incorporated herein by reference. (i) (1) Opinion of Internal Counsel filed has Exhibit (i) to the Trusts Post Effective Amendment No. 7 filed on August 7, 2006 (Accession No. 0000940394-06-000697) and incorporated herein by reference. (2) Consent of Internal Counsel to be filed by amendment. (j) Consent of Independent Registered Public Accounting Firm to be filed by amendment. (m) (1) (a) Distribution Plan (formerly Service Plan) adopted August 14, 2000 (amended April 24, 2006) filed as Exhibit (m)(1)(a) to the Trusts Post Effective Amendment No. 7 filed on August 7, 2006 (Accession No. 0000940394-06-000697) and incorporated herein by reference. (b) Schedule A effective August 7, 2006 to Distribution Plan (formerly Service Plan) dated August 14, 2000 (amended April 24, 2006) filed as Exhibit (m)(1)(b) to the Trusts Post Effective Amendment No. 7 filed on August 7, 2006 (Accession No. 0000940394-06-000697) and incorporated herein by reference. (p) (1) Code of Ethics adopted by the Eaton Vance Corp., Eaton Vance Management, Boston Management and Research, Eaton Vance Distributors, Inc. and the Eaton Vance Funds effective September 1, 2000, revised February 1, 2006, filed as Exhibit (p)(1) to Post-Effective Amendment No. 94 of Eaton Vance Growth Trust (File Nos. 2-22019, 811-01241) (Accession No. 0000898432-05-000098) filed February 4, 2005 and incorporated herein by reference. (2) Amended and Restated Code of Ethics as of December 10, 2004 adopted by OrbiMed Advisors LLC filed as Exhibit (p)(3) to Post-Effective Amendment No. 87 of Eaton Vance Growth Trust (File Nos. 2-22019, 811-1241) (Accession No. 0000940394-04-001173) filed December 23, 2004 and incorporated herein by reference. (q) (1) Powers of Attorney for Eaton Vance Variable Trust dated November 1, 2005 filed as Exhibit (q) to Post-Effective Amendment No. 102 of Eaton Vance Municipals Trust (file Nos. 33- 00572, 811-04409) (Accession No. 0000940394-05-001357) filed November 29, 2005 and incorporated herein by reference. (2) Power of Attorney for Eaton Vance Variable Trust dated January 25, 2006 filed as Exhibit (q)(2) to Posts-Effective Amendment No. 104 of Eaton Vance Municipals Trust (file Nos. 33- 00572-811-04409) (Accession No. 0000940394-06-000148) filed January 30, 2006 and incorporated herein by reference. (3) Power of Attorney for Eaton Vance Variable Trust dated October 16, 2006 filed herewith. C-4 Item 24. Persons Controlled by or Under Common Control Not applicable Item 25. Indemnification Article IV of the Registrants Amended and Restated Declaration of Trust permits Trustee and officer indemnification by By-Law, contract and vote. Article XI of the By-Laws contains indemnification provisions. Registrants Trustees and officers are insured under a standard mutual fund errors and omissions insurance policy covering loss incurred by reason of negligent errors and omissions committed in their capacities as such. The distribution agreement of the Registrant also provide for reciprocal indemnity of the principal underwriter, on the one hand, and the Trustees and officers, on the other. Item 26. Business and other Connections of Investment Adviser Reference is made to: (i) the information set forth under the caption Management and Organization in the Statements of Additional Information; (ii) the Eaton Vance Corp. 10-K filed under the Securities Exchange Act of 1934 (File No. 1-8100); and (iii) the Form ADV of Eaton Vance Management (File No. 801-15930)and OrbiMed (File No. 801-34429 ) filed with the Commission, all of which are incorporated herein by reference. Item 27. Principal Underwriters (a) Registrants principal underwriter, Eaton Vance Distributors, Inc., a wholly-owned subsidiary of Eaton Vance Management, is the principal underwriter for each of the registered investment companies named below: Eaton Vance Advisers Senior Floating-Rate Fund Eaton Vance Mutual Funds Trust Eaton Vance Growth Trust Eaton Vance Prime Rate Reserves Eaton Vance Institutional Senior Floating-Rate Fund Eaton Vance Series Trust II Eaton Vance Investment Trust Eaton Vance Special Investment Trust Eaton Vance Municipals Trust EV Classic Senior Floating-Rate Fund Eaton Vance Municipals Trust II Eaton Vance Variable Trust (b) (1) (2) (3) Name and Principal Positions and Offices Positions and Offices Business Address* with Principal Underwriter with Registrant Ira Baron Vice President None John Bercini Vice President None Chris Berg Vice President None Kate B. Bradshaw Vice President None Timothy Breer Vice President None Eric Caplinger Vice President None Mark Carlson Vice President None Tiffany Cayarga Vice President None Randy Clark Vice President None Michael Collins Vice President None Daniel C. Cataldo Vice President and Treasurer None Patrick Cosgrove Vice President None Raymond Cox Vice President None Peter Crowley Vice President None Russell E. Curtis Vice President and Chief Operations Officer None Kevin Darrow Vice President None Derek Devine Vice President None Todd Dickinson Vice President None John Dolan Vice President None C-5 James Durocher Vice President None Alan R. Dynner Vice President, Secretary and Clerk Secretary Robert Ellerbeck Vice President None Daniel Ethier Vice President None Troy Evans Vice President None Vince Falbo Vice President None Richard A. Finelli Vice President None Daniel Flynn Vice President None James Foley Vice President None Michael A. Foster Vice President None Kathleen Fryer Vice President None Anne Marie Gallagher Vice President None William M. Gillen Senior Vice President None Hugh S. Gilmartin Vice President None Linda Grasso Vice President None John Greenway Vice President None Jorge Gutierrez Vice President None Peter Hartman Vice President None James B. Hawkes Vice President and Director President and Trustee Joseph Hernandez Vice President None Perry D. Hooker Vice President None Chris Howe Vice President None Elizabeth Johnson Vice President None Paul F. Jones Vice President None Steve Jones Vice President None Lindsey Kidder Vice President None Thomas P. Luka Vice President None Coleen Lynch Vice President None John Macejka Vice President None Christopher Marek Vice President None Geoff Marshall Vice President None Christopher Mason Vice President None Judy Snow May Vice President None Don McCaughey Vice President None Andy McClelland Vice President None Dave McDonald Vice President None Tim McEwen Vice President None David Michaud Vice President None Morgan C. Mohrman Senior Vice President None Don Murphy Vice President None James A. Naughton Vice President None Joseph Nelson Vice President None Mark D. Nelson Vice President None Scott Nelson Vice President None Linda D. Newkirk Vice President None James OBrien Vice President None Andrew Ogren Vice President None Philip Pace Vice President None Margaret Pier Vice President None Shannon Price Vice President None James Putman Vice President None James Queen Vice President None David Richman Vice President None Tim Roach Vice President None Michael Shea Vice President None Alan Simeon Vice President None Lawrence Sinsimer Senior Vice President None Randy Skarda Vice President None Bill Squadroni Vice President None Joseph Staszkiw Vice President None William M. Steul Vice President and Director None Cornelius J. Sullivan Senior Vice President None Frank Sweeney Vice President None Gigi Szekely Vice President and Chief Compliance Officer None Stefan Thielen Vice President None Michael Tordone Vice President None George Torruella Vice President None C-6 John M. Trotsky Vice President None Jerry Vainisi Vice President None John Vaughan Vice President None Greg Walsh Vice President None Stan Weiland Vice President None Wharton P. Whitaker President and Director None Greg Whitehead Vice President None Mark Whitehouse Vice President None Steve Widder Vice President None Charles Womack Vice President None Joseph Yasinski Vice President None Trey Young Vice President None Gregor Yuska Vice President None * Address is The Eaton Vance Building, 255 State Street, Boston, MA 02109 (c) Not applicable Item 28. Location of Accounts and Records All applicable accounts, books and documents required to be maintained by the Registrant by Section 31(a) of the Investment Company Act of 1940 and the Rules promulgated thereunder are in the possession and custody of the Registrants custodian and transfer agent, Investors Bank & Trust Company, 200 Clarendon Street, 16th Floor, Mail Code ADM27, Boston, MA 02116, with the exception of certain corporate documents and portfolio trading documents which are in the possession and custody of the administrator and investment adviser or sub-adviser. Registrant is informed that all applicable accounts, books and documents required to be maintained by registered investment advisers are in the custody and possession of Eaton Vance Management. Item Management Services Not applicable Item Undertakings None C-7 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston and the Commonwealth of Massachusetts on October 20, 2006. EATON VANCE VARIABLE TRUST By: /s/ James B. Hawkes James B. Hawkes, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in their capacities indicated on October 20, 2006. Signature Title /s/ James B. Hawkes President (Chief Executive Officer) and Trustee James B. Hawkes /s/ Barbara E. Campbell Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Samuel L. Hayes, III* Trustee Samuel L. Hayes Norton H. Reamer * Trustee Norton H. Reamer William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Alan R. Dynner Alan R. Dynner, (As attorney-in-fact) C-8 EXHIBIT INDEX The following exhibits are filed as part of this amendment to the Registration Statement pursuant to Rule 483 of Regulation C. Exhibit No. Description (q) (3) Power of Attorney C-9
